BUFFINGTON, Circuit Judge.
In this case the premises were rented as a garage and the substantial part of the tools, lathes, etc., were attached to the realty and were fixtures. These fixtures enhanced the value of the premises for such use. Indeed, tools of this character were necessary and indispensable in the work of a garage. The fact that some hand tools accompanied the lease is a mere minor incident. Under the Pennsylvania authorities, Mickle v. Miles, 31 Pa. 20, and VettePs Appeal, 99 Pa. 52, it is quite clear that the landlord could distrain for rent. The other questions involved have had due consideration. Finding no error in the court’s action, the decree below is affirmed.